[a1032retentionagreementt001.jpg]
Exhibit 10.32 RETENTION BONUS AGREEMENT This Retention Bonus Agreement
(“Agreement”) is entered into between BorgWarner, Inc. (“BW”) and Anthony Hensel
(“EMPLOYEE”) in order to set forth the parties’ mutual intentions and
understandings regarding EMPLOYEE’s eligibility for a bonus during the retention
period. 1. Retention Period and Retention Bonus. In consideration for EMPLOYEE
remaining continuously employed on an active, full-time basis, from the date
EMPLOYEE signs this Agreement through March 31, 2020 (“Retention Period”) and
subject to the terms of this Agreement, BW agrees to pay EMPLOYEE a lump sum
retention bonus in the total gross amount of Two Hundred Sixteen Thousand
Dollars ($ 216,000.00 ), less any applicable taxes, social security charges, or
other amounts required by law to be withheld (“Retention Bonus”). The Retention
Bonus shall be in addition to EMPLOYEE’s standard benefits and compensation. 2.
Responsibilities during Retention Period. EMPLOYEE agrees and acknowledges that
he is subject to all policies, procedures and expectations of BW during the
Retention Period and must perform his duties and responsibilities (as the same
are currently being performed by EMPLOYEE) in good faith on a full- time basis
to the satisfaction of BW EMPLOYEE acknowledges and agrees that nothing in this
Agreement modifies or changes his at-will employment status and either EMPLOYEE
or BW may terminate the employment relationship at any time, with or without
cause or advance notice, at the will of either party. Notwithstanding anything
to the contrary contained herein, EMPLOYEE shall be allowed to perform his
duties and responsibilities remotely, provided that EMPLOYEE provides BW with
prior notice that he will be working remotely, and further provided that
EMPLOYEE may not work remotely during the months following a quarter end (i.e.
January 2019, April 2019, July 2019, October 2019, and January 2020) until BW
has satisfied its reporting obligations with the U.S. Securities and Exchange
Commission. If requested by BW, EMPLOYEE will attend senior leadership meetings
in person. 3. Management Incentive Plan. Nothing in this Agreement modifies or
waives EMPLOYEE’S eligibility for a bonus or other payment under the BW
Management Incentive Plan (MIP) for the years 2019 or 2020. Any eligibility for
a bonus or other payment will be determined solely by the express terms of the
MIP, as amended or modified by BW. 4. Payment of Retention Bonus. EMPLOYEE
acknowledges that the Retention Bonus is only due and payable if EMPLOYEE
remains continuously employed in good standing and performs his duties on an
active, full-time basis, until March 31, 2020, or is terminated by BW without
cause prior to March 31, 2020. Payment of the Retention Bonus shall be
conditioned on EMPLOYEE’s execution of a general release of claims in a form
acceptable to BW. EMPLOYEE acknowledges and agrees that BW will not be obligated
to pay the Retention Bonus if: (i) EMPLOYEE is discharged “for cause” as that
term is defined in the BorgWarner Inc. 2018 Stock Incentive Plan; (ii) EMPLOYEE
resigns for any reason prior to March 31, 2020; (iii)



--------------------------------------------------------------------------------



 
[a1032retentionagreementt002.jpg]
Exhibit 10.32 EMPLOYEE retires prior to March 31, 2020; or (iv) EMPLOYEE dies or
is incapacitated from performing his full time duties (with or without
accommodation) for four non-consecutive months during the Retention Period;
provided, however, if such an event occurs, BW shall pay EMPLOYEE (or the spouse
of EMPLOYEE, in the event of EMPLOYEE'S death) a prorated portion of the
Retention Bonus based on the number of months prior to the occurrence of an
event specified in clause (iv) over the total number of months in the Retention
Period. The Retention Bonus (or any prorated portion thereof, if applicable)
will be paid on March 31, 2020 or, in the event EMPLOYEE’s employment is
terminated by BW without cause prior to March 31, 2020, or terminated due to an
event described in clause (iv) above or in Paragraph 6 below, on the first
regularly scheduled payroll date following such termination date or event. 5.
Cooperation and Successor. To enable EMPLOYEE to voluntarily resign or retire
effective on March 31, 2020, BW [will use its commercially reasonable best
efforts to] [shall] identify a successor to EMPLOYEE (the "Successor") by
September 15, 2019. EMPLOYEE agrees to cooperate in good faith in the training
the Successor during the quarterly financial closing process following September
30, 2019, and will transition EMPLOYEE’S duties to the Successor during the
year-end financial closing following December 31, 2019. 6. Full Transfer of
Duties to Successor. Notwithstanding anything to the contrary contained herein,
in the event that EMPLOYEE'S duties are fully transferred to his Successor prior
to March 31, 2020 (as determined or approved by BW) EMPLOYEE shall be permitted
to retire on said date and BW shall pay EMPLOYEE the entire Retention Bonus on
the first regularly scheduled payroll date following the date EMPLOYEE'S duties
are so transferred. 7. Section 409A. The Retention Bonus is intended to comply
with the “short term deferral” exception from Section 409A of the Internal
Revenue Code (“Section 409A”) and shall be interpreted in a manner consistent
with the applicable exception(s). If the Retention Bonus is subject to Section
409A, this Agreement shall be interpreted and administered in such a way as to
comply with Section 409A to the maximum extent possible. The terms “termination
of employment,” “resignation,” or words of similar import in this Agreement
shall mean the Employee’s “separation from service” as defined by Section 409A.
If payment of any amount subject to Section 409A is triggered by a separation
from service that occurs while EMPLOYEE is a “specified employee” under Section
409A and if such amount is scheduled to be paid within six (6) months after such
separation from service, the amount shall accrue without interest and shall be
paid the first business day after the end of such six-month period, or, if
earlier, within thirty (30) days after EMPLOYEE’s death. Nothing in this
Agreement shall be construed as a guarantee of any particular tax treatment to
EMPLOYEE and EMPLOYEE shall be solely responsible for the tax consequences with
respect to all amounts payable under this Agreement.



--------------------------------------------------------------------------------



 
[a1032retentionagreementt003.jpg]
Exhibit 10.32 8. Applicable Law, Integration, Modification and Counterparts.
This Agreement shall be construed in accordance with and governed by the laws of
the State of Michigan without reference to choice of law or conflict of law
principles. This Agreement supersedes all prior or contemporaneous agreements or
understandings, oral or written, between the parties regarding any Retention
Bonus; provided, however, that this Agreement expressly does not apply to the
Change in Control Agreement dated July 1, 2002.. This Agreement may only be
amended or modified in a writing so stating and signed by EMPLOYEE and the
President of BW. EMPLOYEE may not assign, sell or transfer his rights under this
Agreement to any third- party without the written consent of the President of
BW. This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which, taken together, shall constitute one
Agreement. 9. Voluntary Agreement. EMPLOYEE signs this Agreement voluntarily, of
his own free will, without any duress or coercion by BW or its representatives.
EMPLOYEE read this Agreement and understands its terms, and has been advised to
seek legal advice prior to signing this Agreement. I understand and accept the
above terms and voluntarily agree to this Agreement. /s/ Anthony D.
Hensel_______________ /s/ Tonit M. Calaway__________________ EMPLOYEE
BorgWarner, Inc . Anthony Hensel By: Tonit M. Calaway Dated: December 8, 2018
36503615.1



--------------------------------------------------------------------------------



 